Citation Nr: 0527858	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed ulcer 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  

3.  Entitlement to service connection for a claimed left knee 
disorder.  

4.  Entitlement to service connection for a foot condition 
claimed as plantar warts or tinea pedis.  

5.  Entitlement to service connection for claimed bilateral 
impaired vision.  

6.  Entitlement to service connection for a psychiatric 
disorder claimed as dysthymia or depression.  

7.  Entitlement to service connection for a claimed 
unspecified psychosis.  

8.  Entitlement to service connection for claimed disability 
manifested by substance abuse.  

9.  Entitlement to service connection for a claimed cervical 
spine disorder.  

10.  Entitlement to service connection for a claimed left arm 
disorder.  

11.  Entitlement to an increased rating for the service-
connected lumbar spine strain with nerve root impingement 
syndrome and arthritis, currently evaluated as 40 percent 
disabling.  

12.  Entitlement to an increased rating for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

13.  Entitlement to an increased (compensable) rating for the 
service-connected pes planus with callus formation.  

14.  Entitlement to an increased (compensable) rating for the 
service-connected pseudofolliculitis barbae.  

15.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to July 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO decision, which 
determined that new and material evidence had not been 
received to reopen claims of service connection for an ulcer 
disorder, right knee disorder, left knee disorder, and foot 
condition claimed as plantar warts or tinea pedis; which 
denied service connection for bilateral impaired vision, 
psychiatric disorder claimed as dysthymia or depression, 
unspecified psychosis, claimed disability manifested by 
substance abuse, cervical spine disorder, and left arm 
disorder; which denied increased ratings for the service- 
connected lumbar spine disability, hemorrhoids, pes planus 
with callus formation, and pseudofolliculitis barbae; and 
which denied TDIU.  

In a January 2001 decision, the Board determined that new and 
material evidence had been received to reopen the claims of 
service connection for an ulcer disorder, right knee 
disorder, left knee disorder, and foot condition claimed as 
plantar warts or tinea pedis.  

The Board also remanded the reopened claims, as well as the 
remainder of the issues of service connection, increased 
rating, and TDIU.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the claims in March 2002.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
December2003 and the RO issued a Supplemental Statement of 
the Case in July 2005.  

The issues of service connection for psychiatric disorders, 
to include depression, an unspecific psychosis, and substance 
abuse, and entitlement to a TDIU are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  No competent evidence has been submitted to show that the 
currently demonstrated gastrointestinal disorder is due to 
Agent Orange exposure or other event in service.  

3.  The veteran currently is not shown to be suffering from a 
bilateral knee disorder.  

4.  No competent evidence has been submitted to show that the 
veteran has a currently demonstrated foot disorder manifested 
by plantar warts or tinea pedis that is due to any event or 
incident of his service.   

5.  The veteran currently is not shown to be suffering from 
an acquired eye disorder manifested by impaired vision.  

6.  The currently demonstrated cervical spine disorder is not 
shown to be due to an injury or other event in the veteran's 
period of service.  

7.  The veteran currently is not shown to be suffering from a 
left arm disorder.  

8.  The veteran failed, without good cause, to report for VA 
medical examinations which were scheduled for the purpose of 
fully evaluating the severity of his service-connected lumbar 
spine strain, hemorrhoids, pes planus and pseudofolliculitis 
barbae.  




CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disability manifested by 
an ulcer is not due to disease or injury that was incurred in 
or aggravated by service; nor may any gastrointestinal 
disability be presumed to have been due to Agent Orange 
exposure in service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).  

2.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The veteran is not shown to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

4.  The veteran is not shown to have a foot disability 
manifested by plantar warts and tinea pedis due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).  

5.  The veteran is not shown to have an acquired eye 
disability manifested by impaired vision due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).  

6.  The veteran is not shown to have a cervical spine 
disability manifested by degenerative changes due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

7.  The veteran is not shown to have a left arm disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

8.  The claims for increased ratings for the service-
connected lumbar spine sprain with nerve root impingement and 
arthritis, hemorrhoids, pes planus, and pseudofolliculitis 
barbae must be denied by operation of law.  38 C.F.R. § 3.655 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in August 2001 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the March 2004 Supplemental Statement of the Case (SSOC), 
the RO provided the veteran with the pertinent rating 
schedule provisions regarding his claim for an increased 
rating for a cervical spine disability.  

The Board notes that in the SSOC, the RO informed the veteran 
of the changes in the pertinent spine regulations under 
38 C.F.R. § 4.71a.  Also, RO provided the veteran the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was accorded a personal hearing in which he 
offered testimony before a Hearing Officer at the RO in 
February 2000.  

Further, the Board notes that in the VCAA notice letter dated 
in August 2001, the RO notified the veteran of his scheduled 
VA examinations and informed him of the provisions under 
38 C.F.R. § 3.655, failure to report to VA examination.  

The Board previously remanded the veteran's case in March 
2003 for further development of his claimed stressors.

In response to the Board's March 2003 remand, the RO issued a 
letter dated in April 2003 requesting the veteran to provide 
further information regarding his PTSD in order to verify the 
veteran's claimed stressors.

However, no response was received from the veteran.  In this 
regard, the Board notes that the duty to assist is not a one- 
way street, and the veteran must cooperate in developing his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  

The Board notes that the veteran is receiving Social Security 
Administration (SSA) disability benefits; however, no SSA 
records have been associated with the veteran's claims file.  

In this regard, neither the veteran nor his representative 
has suggested that any records in the possession of the SSA 
are germane to the instant claim or requested that VA obtain 
any records from SSA.  Nor is there any indication that 
records from the SSA would be relevant to the issue on 
appeal.  

The SSA award letter is dated in March 1994 and reflects the 
veteran was found to be disabled on June 15, 1988.  It is 
noted that the veteran's claims file contains medical 
evidence of cervical spine and other orthopedic complaints as 
well as psychiatric records dated from 1982 forward.  

These records likely served as the factual basis for the 
March 1994 award of SSA disability benefits.  Accordingly, 
the Board finds that remand of the case to obtain any records 
from SSA is not warranted.  


Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2004).  

Although a claimant may testify as to symptoms he perceives 
to be manifestations of disability, questions involving 
diagnostic skills must be made by a medical expert.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  


Gastrointestinal disorders claimed as due to Agent Orange 
Exposure

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  This presumption applies 
to veteran's who served in the waters off shore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

The Board notes the veteran's DD Form 214 shows that he 
received a National Defense Service Medal.  Also indicated 
was that his military occupational specialty (MOS) was 
telephone lineman and terminal operations coordinator.  No 
foreign service was indicated during any period of the 
veteran's active duty service.  Therefore, the presumption 
does not apply.  Id.  

The Board notes that on report of medical examination at 
enlistment in November 1973, there were no defects noted on 
clinical evaluation, other than a right foot scar.  

On report of medical history at separation in May 1982, the 
veteran had complaints of frequent indigestion, stomach 
trouble and piles.  On the May 1982 separation examination 
summary of defects, the examiner noted "nervousness, 
insomnia, and multiple somatic complaints with essentially 
normal physical examination."  The veteran was found 
qualified for separation.  

The examiner assigned a "PULHES" physical profile of all 
ones, indicating a high level of medical fitness. (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  

The veteran's service medical records reflect episodic 
complaints of abdominal cramps.  In June 1976, the veteran 
was treated for complaints of burning gastric pain after 
meals, especially fried foods.  

In July 1980, during service, the veteran was diagnosed with 
gastroenteritis and hemorrhoids.  In January 1982, the 
veteran was treated for nausea and vomiting that was assessed 
as a viral syndrome.  

In this case, the Board reviewed post-service VA medical 
records dated from 1982 to 2005.  

In an August 1983 rating decision, the veteran was denied 
service connection for claimed stomach ulcers due to lack of 
medical evidence of any stomach disorder.  

The veteran testified in May 1984 that he first experienced 
stomach ulcers on active duty but that records of treatment 
for his condition were lost.  The veteran claims that x-ray 
studies taken at the time were negative for any stomach 
findings, but that he was diagnosed with ulcers.  

On VA examination in June 1984, the examiner noted the 
veteran's complaints of a stomach ulcer.  However, the 
examiner reported that the veteran's reported symptoms of 
cramps and general abdominal pain were "far removed from 
that of stomach ulcer."  

A gastrointestinal (GI) series was conducted and revealed no 
evidence of a stomach ulcer.  Palpation of the abdomen 
revealed no abnormalities, palpable organs, or masses.  

In a February 1987 private endoscopy report, findings showed 
evidence of acid peptic disease with some esophagitis, 
moderate antral gastritis and marked duodenitis with large 
duodenal ulcer.  

In the report, the veteran was noted to have "never felt 
good for a number of years since he was possibly exposed to 
Agent Orange while in Vietnam."  The physician noted no 
specific problems related to the veteran's claim.  

VA medical records dated from 1990 confirm the diagnoses of 
superficial prepyloric ulcer and gastritis.  And, the Board 
notes that recent medical evidence reflects the veteran's 
controlled GERD and peptic ulcer disease.  

However, there is no competent evidence that links any 
gastrointestinal disorders to the veteran's active duty 
service to include any claimed exposure to herbicides.   

The veteran certainly suffers from gastrointestinal 
disorders.  However, in the absence of competent and credible 
medical evidence establishing a medical nexus between the 
veteran's current disability and his active service, service 
connection for a gastrointestinal disorders on a direct basis 
must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.


Right and left knee disorders

The Board notes that on report of medical examination at 
enlistment in November 1973, there were no defects noted on 
clinical evaluation, other than a right foot scar.  

On report of medical history at separation in May 1982, the 
veteran indicated problems with painful joints, leg cramps, 
bone deformity, and knee and foot trouble.  

On report of medical examination dated in May 1982, the 
examiner found no clinical defects other than a neck scar.  

The service medical records dated in March 1979 reflect the 
veteran's complaints of right knee pain.  An examination of 
the right knee showed a good range of motion with mild 
crepitus and no other abnormalities.  The examiner's 
assessment was that of probable chrondromalacia.  

An x-ray study of the left knee dated in September 1979 
showed no evidence of recent fracture.  

In September 1979 reflect the veteran's left knee pain with 
no previous history of left knee trouble.  The veteran 
claimed that, in 1974, he was involved in a motor vehicle 
accident and experienced 15 to 20 minutes of paralysis from 
the waist down.  

His left knee was noted to be slightly swollen with 
tenderness palpated in the patella area.  The examiner's 
diagnosis was that of acute irritation of chrondromalacia.  

In October 1980, the medical records reflect the veteran's 
complaints of left sided pain in the shoulder, hip, knee, 
ankle and heel.  It was noted that the veteran was a 
weightlifter.  

On VA examination in October 1982, the examiner noted the 
veteran's complaints of painful knees without antecedent 
injury.  On examination, the examiner observed no 
instability, crepitus, joint swelling, redness or increased 
warmth.  

In March 1988 the veteran testified that he had numbness into 
this legs that radiated from his low back pain.  

On VA examination in June 1995, the veteran was noted to have 
chronic low back pain with radiculopathy on the right lower 
extremity and bilateral foot pain.  The veteran claimed that 
his orthopedic symptoms had worsened in recent years.  The 
examiner noted a trace of patellar tendon reflex on the right 
and a +1 on the left.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

In this case, VA medical records dated from 1982 confirm the 
veteran's complaints of joint pain.  However, there is no 
competent evidence that the veteran has a current diagnosis 
of disability related to either of his knees.  Due to the 
lack of present disability, service connection is denied.  38 
C.F.R. § 3.303.  

Furthermore, pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez, supra.  
Therefore, again, service connection for a knee disorder 
cannot be granted. Id.  


Foot condition to include plantar warts and tinea pedis

The Board notes that the veteran's service medical records 
reflect a December 1980 clinical note for treatment of 
bilateral foot pain and related complaints.  The x-ray 
studies showed bilateral pes planus.  Moderate tinea pedis 
was observed with plantar callous formation.  

In August 1981, the veteran was treated for left foot pain 
that was noted to be tender to palpation.  Plantar wart was 
observed on the bottom of the left foot with discoloration.  
The veteran was referred to the wart clinic.  

On VA examination in October 1982, the examiner noted one 
callus on each foot in the metatarsal head areas with no 
plantar warts or tinea pedis seen.  

On VA examination in June 1995, the veteran was noted to 
claim multiple symptoms.  The examiner noted a 6-centimeter 
flat, nontender scar of the right upper lateral cervical 
area, presumed to be at the site of removal of a bronchial 
cyst.  A very small sebaceous cyst was observed under the 
right chin.  

In a February 2005 VA hepatology consultation note, tinea 
pedis was noted palmar erthyema and spider nevi.  

The VA medical records dated from reflect treatment for skin 
complaints; however, the veteran has claimed tinea pedis and 
plantar warts of the feet.  

In this case, the Board has reviewed the veteran's medical 
history since service and notes there is no current medical 
evidence of any current skin disability manifested by plantar 
warts.  

The recent medical evidence reflects diagnoses of dermatitis 
and tinea pedis; however, there is no competent medical 
opinion that links any current skin disease to service.  

As such, in the absence of competent and credible medical 
evidence establishing a medical nexus between any current 
skin disability and his active service, service connection 
for a foot condition manifested by plantar warts and tinea 
pedis must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.  


Impaired vision due to CS53 exposure

In June 1981, the veteran was treated for complaints of 
possible foreign body in the right eye.  The veteran was 
treated and diagnosed with corneal abrasion.  In an 
eyes/ears/nose/throat consultation report dated in June 1981, 
it was noted that the veteran had a history of flash burns in 
the right eye in 1972.  Old scarring was noted over the 
peripheral aspect of the right cornea.  

The post-service VA medical evidence dated in 1994 reflects 
the veteran's complaints of failing vision.  

In an August 1998 VA ophthalmology clinical note, the veteran 
was shown to have 20/20 vision, bilaterally.  The examiner 
noted a normal eye exam.  The veteran was prescribed bifocal 
eyeglasses.  

In a February 2001 VA optometry examination report, the 
veteran was noted to have no pupil defect prior to dilation.  
Slit lamp examination revealed arcus.  

In May 2004, the veteran underwent radiographic examination 
for complaints of metal in the eyes.  No radiopaque foreign 
body was detected.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, post-service VA medical records dated from 1994 
confirm the veteran's complaints of failing vision.  The 
Board notes a normal VA eye examination report and negative 
findings for any acquired vision impairment or eye disorder 
due to any disease or injury in service.  

Further, there is no competent evidence that the veteran has 
a current diagnosis of any vision impairment or other eye 
disorder.  Due to the lack of present disability, service 
connection is denied.  38 C.F.R. § 3.303.  



Cervical spine disc disease

The veteran's service medical records reflect an April 1982 
emergency care note for a neck injury.  It was reported that 
the veteran was leaning against a wall and was pushed further 
into it causing intense pain on the posterior neck and back.  
The veteran reported having neck stiffness and pain on 
rotation.  

The examiner noted that the veteran had an essentially normal 
range of motion and that his complaints were "seen to be out 
of proportion to the physical findings."  The veteran was 
given ice and pain medication and was returned to duty.  

In May 1982, the veteran was treated for complaints of neck 
and back pain for a 3-week period.  The veteran was reported 
to have injured himself while wearing a steel pot.  Slight 
tenderness was observed in the right shoulder blade with 
shooting pain into the right thigh and calf.  

While the veteran reported a positive history for swollen or 
painful joints, the report of the service medical examination 
at separation in May 1982 was entirely negative for any 
clinical findings for any head or neck abnormalities or other 
musculoskeletal defects.  

In May 1984 and March 1988, the veteran testified that he had 
pain and stiffness in the right side of the neck and facial 
area.  He testified that he had radiating pain in his neck 
and bilateral shoulder blades.  He stated that his neck pain 
prevented him from carrying tools and caused him to have 
problems as an ironworker.  

The veteran claimed that he was put on light-duty during his 
last three years of active duty because he could not climb 
poles due to his neck and low back pain.  He also stated that 
he underwent physical therapy during his last two years of 
service.  

In a September 1987 VA discharge summary, the veteran's 
complaints of chronic neck pain were noted.  The veteran 
claimed that his neck pain with radiation into the 
interscapular area began after multiple surgeries for 
infected right-side lymph glands.  An examination of the 
cervical spine was essentially normal with achievable full 
range of motion.  Although the veteran underwent physical 
therapy, he was noted to be unresponsive with evidence that 
suggested the veteran was an exaggerating pain patient.  

In a private hospital report dated in December 1992, it was 
noted that the veteran had onset of neck pain with radiation 
into the interscapular region one-week prior to admission.  

He also complained of having an ache in the arm and numbness 
in the fingers.  On examination, the veteran had mild reduced 
rotation of the neck with pain on extension.  The examiner's 
diagnosis was that of back pain with radiculopathy possibly 
secondary to herniated disc.  

On VA examination in March 1993, the veteran was found to 
have forward neck flexion to 10 degrees with extension to 30 
degrees.  The veteran had 10 degrees of left rotation and 20 
degrees of right rotation with complaint of discomfort.  

In a VA hospital report dated in March 1993, the veteran 
underwent a cervical myelogram.  The veteran was noted to 
have a 1-year history of neck pain with paraethesias 
radiating into the left arm.  The veteran was diagnosed with 
osteoarthritis and treated with steroid injections without 
resolution of symptoms.  

A magnetic resonance image (MRI) scan of the cervical spine 
should a C6-7 herniated nucleus pulposis on the left side.  
The veteran underwent a left C6-7 partial hemilaminectormy 
and discectomy.  

A May 1993 follow up examination revealed good use of the 
left hand with alleviation of complaints of tingling.  The 
veteran was reported to have some left neck and shoulder 
soreness with weakness in the left should on abduction.  The 
examiner's assessment was that the veteran showed no evidence 
of herniated nucleus pulposis or stenosis.  

A VA X-ray report dated in September 1995 reflects narrowing 
of the C6-7 intervertebral disc space with marginal spurring.  

In a May 1998 VA myelogram of the cervical spine, the veteran 
was noted to have degenerative changes with narrowing of the 
disk at C6-7.  

In a March 2004 VA emergency room note, the veteran was 
reported to have chronic neck pain since 1993, status post 
cervical spine surgery in 1993.  

In a May 2004 VA MRI report, the veteran was noted to have a 
well-aligned cervical spine with disc space narrowing at C6-7 
due to broad based disc osteophyte complex.  

In an April 2004 VA orthopedic consultation note, the 
examiner reported neck motion was restricted to the right 
with left arm weakness.  The x-ray studies showed cervical 
changes.  The examiner's diagnosis was that of possible 
stenosis of the cervical spine.  

In this case, the weight of the evidence in this case 
establishes that the veteran's claimed cervical spine 
condition is not due to any event or injury in service.  

While he was treated for neck pain in service, this was not 
shown to be related to service.  Also, it appears that the 
veteran's in-service neck pain complaints were acute and 
transitory due to the examiner's notation that the veteran 
had essentially normal range of motion and that his 
complaints were "seen to be out of proportion to the 
physical findings."  

The Board notes negative findings of any cervical spine 
defect on report of examination at separation.  

The service medical records, VA medical records, and private 
medical records all fail to establish a causal relationship 
or linkage between the veteran's currently demonstrated 
cervical disc disease and any event or incident of his active 
duty service.  

Therefore, in the absence of competent and credible medical 
evidence establishing a medical nexus between the veteran's 
current disability and his active service, service connection 
for a cervical spine disorder must be denied.  


Chronic left arm condition

The veteran's service medical records reflect a June 1980 
entry for complaints of a "torn" left shoulder muscle.  The 
veteran was reported to have fallen in a boat pulling his 
left arm upward.  The examiner observed some swelling into 
the left trapezius with good range of motion.  

The examiner's assessment was that of a pulled muscle.  The 
x-ray studies of the left wrist showed no significant bony, 
joint, or soft tissue abnormality and no evidence of 
fracture.  Normal left wrist was noted.  

On a report of medical examination at separation in May 1982, 
the examiner noted no clinical abnormalities regarding the 
upper extremities or other musculoskeletal defects.  

On a report of medical history at separation, the examiner 
noted chronic right shoulder pain following physical 
training.  

In a September 1987 VA discharge summary, it was noted that 
the veteran claimed chronic neck pain with radiation into the 
interscapular area and intermittent paraethesia into the left 
arm began after multiple surgeries for infected right-side 
lymph glands.  

In a private hospital report dated in December 1992, it was 
noted that the veteran had onset of neck pain with radiation 
into the interscapular region one-week prior to admission.  
He also complained of ache in the arm and numbness in the 
fingers.  On examination of the left arm, strength, pulses, 
and range of motion of the hands were noted to be intact.  
Pain was observed on left shoulder abduction.  

The examiner's diagnosis was that of back pain with 
radiculopathy possibly secondary to herniated disk.  

In VA treatment records dated from 1992 to 1993, the 
veteran's complaints of left arm pain with numbness in the 
fingers was noted.  Chronic pain syndrome was diagnosed with 
treatment by drug therapy.  

On VA examination in March 1993, the veteran was noted to 
complain of left hand numbness with tingling symptoms for 
several years.  The examiner noted that "supinator reflexes 
in the left forearm and triceps was preserve, 2+ on the right 
and 1+ on the left, unequal."  

The veteran was reported to be right-handed with claimed 
reduced left hand strength.  The x-ray studies of the lumbar 
spine revealed intervertebral disc syndrome at L4-5.  The 
examiner's diagnosis was that of cervical arthralgia with 
lumbar intervertebral disc disease and radiculopathy.  

In a January 1995 VA treatment record, the veteran was noted 
to have been treated in the pain clinic for complaints of 
left arm and hand pain, as well as, left-sided neck pain.  

As noted previously, a claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability.  

Absent proof of a present disability, there can be no valid 
claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

In this case, the VA medical records dated from 1987 confirm 
the veteran's complaints of joint pain and left arm 
paraesthesias.  However, there is no competent evidence that 
the veteran has a current diagnosis related to the left arm.  
Due to the lack of present disability, service connection is 
denied.  38 C.F.R. § 3.303.  

Furthermore, pain alone is not a disability for which service 
connection can be granted.  See Sanchez-Benitez, supra.  
Therefore, again, service connection for a knee disorder 
cannot be granted. Id.  


Increased rating claims

As noted, the veteran is currently evaluated as 40 percent 
disabled for his service-connected lumbar spine disability, 
10 percent disabled for hemorrhoids, and noncompensably 
disabled for pes planus with callous formation, and 
pseudofolliculitis barbae.  

The Board notes that the veteran's increased rating claims 
are not original claims for higher initial ratings.  

Essentially, the veteran contends that his service-connected 
disabilities have worsened and that he is entitled to 
increased disability ratings.  The Board notes that January 
2001, the veteran's case was remanded for further evidentiary 
development.  

Following the Board's decision, the veteran underwent VA 
examination in June 2001 for evaluations of his service-
connected lumbar spine, skin, pes planus, and hemorrhoid 
disabilities.  

A Compensation and Pension (C&P) examination request report 
reflects VA examinations for evaluation of the veteran's 
service-connected disabilities, as well as his multiple 
claimed disabilities was made on August 2004.  In a 
memorandum from the Chief of VA Health Administration Service 
at the Durham VA Medical Center (VAMC) to the Appeals 
Management Center (AMC), it was noted that the veteran was 
"called several times to schedule an appointment but he did 
not return calls nor contact VAMC for appointment."  

In an electronic response dated later that month, it was 
indicated that the veteran had moved but did not inform VA 
and that he requested a rescheduling of VA examinations.  

In a C&P examination request report reflects VA examination 
requests in November 2004.  In a letter dated in December 
2004, the AMC notified the veteran that he was scheduled for 
VA examinations at the Durham VAMC but failed to report with 
good cause.  

The veteran was provided with the provisions of 38 C.F.R. 
§ 3.655, pertaining to failure to report to scheduled VA 
examinations.  The veteran was informed that failure to 
report to VA examination or reexamination without good cause 
could result in the claim being rated based on the evidence 
of record or in denial of the claim.  

In a letter dated in January 2005, the veteran responded that 
he wished to be rescheduled for VA examinations.  The C&P 
examinations were requested in February 2005.  In electronic 
correspondence dated in March 2005 from the Durham VAMC it 
appears that the veteran could not be reached at his home 
phone number on multiple occasions.  

It was noted that the veteran had no history of homelessness 
and his records indicated that he received VA medical 
treatment at the Fayetteville facility earlier that year.  It 
was also noted that the veteran's record was "littered with 
no shows."  

A June 2005 C&P examination detail report reflects that the 
veteran failed to report to examinations for evaluations of 
the eyes, intestines, joints, mental disorders, neurological 
disorder, skin diseases and spine.  

As noted previously, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.  

The veteran did not supply a reason for his failure to report 
for the VA medical examinations scheduled in conjunction with 
his claims for increase in August 2004, November 2004, 
February 2005 and June 2005.  

As good cause for his failure to appear has not been supplied 
in a claim for increase, the claims for increased ratings for 
service-connected lumbar spine, hemorrhoids, pes planus, and 
pseudofolliculitis barbae are denied by operation of law.  38 
C.F.R. § 3.655.  



ORDER 

Service connection for an ulcer disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a foot condition claimed as plantar 
warts or tinea pedis is denied.  

Service connection for bilateral impaired vision is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a left arm disorder is denied.  

The claim for an increased evaluation in excess of 20 percent 
for the service-connected lumbar spine strain is denied.  

The claim for an increased evaluation in excess of 10 percent 
for the service-connected hemorrhoids is denied.  

The claim for an increased compensable evaluation for the 
service-connected pes planus is denied.  

The claim for an increased compensable evaluation for the 
service-connected pseudofolliculitis barbae is denied.  



REMAND

The veteran has claimed entitlement to service connection for 
a psychiatric disorder to include dysthymia, depression, an 
unspecified psychosis and substance abuse.  

The veteran's service medical records contain the veteran's 
subjective complaints of nervousness and insomnia with 
evidence of a mental health evaluation conducted in May 1982.  

The veteran's Form DD-214 reflects that he was honorably 
discharged in July 1982; however, it was noted that the 
veteran was retained in service two days "for the 
convenience of the Government, Authority, AR 635-200."  

The veteran's service personnel and mental health records 
have not been specifically requested.  These records could be 
relevant to determining whether a psychiatric disability was 
incurred during service.  

The RO should ascertain whether any outstanding medical 
treatment records exist and, if so, those records should be 
associated with the veteran's claims file.  VA is obligated 
to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

While the veteran failed to report to scheduled VA mental 
disorders examination in August 2004, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2003).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

In this case, VA treatment records reflect the veteran's 
currently diagnosed schizophrenia and anxiety with an August 
2003 VA hospitalization for schizophrenia.  

In a March 2004 VA psychiatry note, the examiner noted the 
veteran's psychiatric symptoms with insomnia were related to 
his neck and back pain that he has suffered since the 1970s.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran's service personnel 
records and psychiatric evaluations, if 
any, should be obtained for the record.  

2.  The RO should arrangements for the 
veteran to be afforded a VA 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
psychiatric disorder, to include 
depression, an unspecified psychosis, and 
substance abuse.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current psychiatric disorder that had its 
clinical onset in service or is due to a 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's service connection claims.  If 
any benefit sought continues to be 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


